Citation Nr: 0802089	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1949 to July 
1952.  He died in February 2004.  The appellant is the 
veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  

In a November 2005 statement, the appellant's representative 
raised a claim of clear and unmistakable error (CUE) in a 
December 1994 rating decision, arguing that the decision 
failed to address a higher evaluation for PTSD.  In April 
2006, the RO issued a rating decision denying that claim of 
CUE.  By letter dated that same month, the RO informed the 
appellant of the April 2006 decision and of her appellate 
rights.  No appeal of that decision has been initiated and 
therefore that matter is not before the Board.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.101, 20.1103 (2007).  


FINDINGS OF FACT

1.  The veteran died in February 2004.  The certificate of 
death lists the immediate cause of death as cardiac arrest 
due to or as a consequence of coronary artery disease; with 
dilated cardiomyopathy contributing to but not related to the 
cause of death.  

2.  At the time of the veteran's death, service connection 
was in effect for the following disabilities: residuals, 
shell-fragment wound, right wrist with neuropathy, (major), 
rated at 40 percent disabling since May 1993; residuals, cold 
weather injury, left foot, rated at 20 percent disabling 
since January 1998; residuals, cold weather injury, right 
foot, rated at 20 percent disabling since January 1998; post 
traumatic stress disorder (PTSD) rated at 10 percent 
disabling since 1980; scar, shell-fragment wound, left 
shoulder (minor) rated as noncompensable; dermatophytosis, 
feet, rated as noncompensable; residuals hemorrhoidectomy 
rated as noncompensable; and bilateral hearing loss, rated as 
noncompensable.  The veteran had a total disability 
evaluation based on individual unemployability (TDIU), 
effective March 1998.  

3.  Heart disease did not have onset during active service, 
did not manifest within one year of separation from active 
service, and is not otherwise related to the veteran's active 
service or a service connected disorder.   

4.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  

5.  The appellant's claim for DIC pursuant to 38 U.S.C.A. § 
1318 based on hypothetical entitlement to a total disability 
rating for a continuous period of at least 10 years prior to 
the veteran's death is barred by law.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1112, 1310, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (2007).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service.  

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service-
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a), (b) and (d).  

Certain chronic diseases, including cardiovascular disease, 
may be presumed to have incurred in service, although not 
otherwise established as such, if manifested to a degree of 
10 percent or more within one year of the date of separation 
from service.  38 U.S.C.A. § 1112(a)(1) (West Supp. 2007); 38 
C.F.R. § 3.307(a)(3) (2007); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a).  

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2007).

In this case, the veteran's certificate of death shows that 
he died in February 2004 as a result of cardiac arrest with 
an underlying cause of coronary artery disease.  Dilated 
cardiomyopathy is listed as a significant condition 
contributing to death but not related to the cause of death.  

At the time of the veteran's death he had 8 service-connected 
disabilities, as follows: residuals, shell-fragment wound, 
right wrist with neuropathy; residuals, cold weather injury, 
left foot; residuals, cold weather injury, right foot; PTSD; 
scar, shell-fragment wound, left shoulder (minor); 
dermatophytosis, feet; residuals hemorrhoidectomy; and 
bilateral hearing loss.  

These disabilities are not listed as a cause of his death and 
no evidence of record provides any indication that his 
service-connected disabilities either caused his death or 
contributed to his death.  

Moreover, the preponderance of evidence is against a finding 
that the conditions that caused his death, essentially 
encompassed by the term "heart disease," had onset during 
service or were otherwise related to his service, including 
his service-connected disabilities.  

Service medical records make no mention of heart related 
symptoms or treatment.  A June 1952 report of medical 
examination indicates a normal clinical evaluation of the 
veteran's heart.  In an associated report of medical history, 
the veteran indicated that he did not then have, nor had ever 
had, pain or pressure in the chest, shortness of breath, 
palpitation or pounding heart, or high or low blood pressure.  
These records provide evidence against the appellant's claim 
because they show that the veteran did not have any heart 
related problems during service.  

Post service, the first statement that mentions heart disease 
is found in a July 1997 VA examination report addressing foot 
pain resulting from cold injury.  In that report, the 
examiner remarked that "regarding [arteriosclerotic heart 
disease] patient has no history of athereroslcerosis of the 
coronary arteries, either in the service or since."  This is 
affirmative evidence against the appellant's claim because it 
shows that there was no evidence of heart disease for forty-
five years after separation from service.  

Indeed, the first evidence that the veteran had heart disease 
comes in VA clinic notes in November 1998 which states that 
the veteran developed shortness of breath in September 1998 
and had a coronary bypass procedure three weeks prior to the 
note.  No evidence of record provides an indication of an 
association between his heart disease and either his service 
or his service-connected disabilities.  

The Board acknowledges the appellant's contentions, as 
expressed, for example, in a letter dated in September 2005, 
that his treatment for service connected disabilities and the 
effect of those disabilities on his health contributed to, or 
caused, his death.  That being said, a layperson is generally 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).   

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The appellant's reports of the veteran's symptoms and 
observations during treatment appointments that she attended 
with the veteran are competent evidence.  However, these 
reports do not provide evidence as to the cause of the 
veteran's death.  More importantly, her statements regarding 
the cause of the veteran's death do not fall into any of the 
categories listed in Jandreau.  Rather, her contentions 
regarding the cause of the veteran's death clearly go to a 
question clearly requiring medical expertise, an expertise 
that she has not demonstrated.  As such, her contentions are 
not competent evidence of the cause of the veteran's death.  

In summary, the service and post service medical records 
provides evidence against the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.  No competent evidence stands in support of 
that claim.  Since, the preponderance of the evidence is 
against this claim, the claim must be denied.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2007).  

DIC benefits under 38 U.S.C.A. § 1318

If the veteran's death is not determined to be service 
connected, as in this case, a surviving spouse may still be 
entitled to benefits.  Pursuant to 38 U.S.C.A. § 1318(a), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who at death was either 
was in receipt of compensation, or was "entitled to 
receive" compensation, for service-connected disabilities 
rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 
3.22(a).

The veteran's service-connected disabilities must have been 
either continuously rated totally disabling for ten or more 
years immediately preceding death or continuously rated 
totally disabling for at least five years from the date of 
the veteran's separation from service.  Id.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 
3.22(c).

The implementing regulation, 38 C.F.R. § 3.22, defines the 
term "entitled to receive" as follows:

"entitled to receive" means that at the 
time of death, the veteran had service-
connected disability rated totally 
disabling by VA but was not receiving 
compensation because:

(1) VA was paying the compensation to the 
veteran's dependents; (2) VA was 
withholding the compensation under 
authority of 38 U.S.C. § 5314 to offset 
an indebtedness of the veteran; (3) The 
veteran had applied for compensation but 
had not received total disability 
compensation due solely to clear and 
unmistakable error in a VA decision 
concerning the issue of service 
connection, disability evaluation, or 
effective date; (4) The veteran had not 
waived retired or retirement pay in order 
to receive compensation; (5) VA was 
withholding payments under the provisions 
of 10 U.S.C. § 1174(h)(2); (6) VA was 
withholding payments because the 
veteran's whereabouts was unknown, but 
the veteran was otherwise entitled to 
continued payments based on a total 
service-connected disability rating; or 
(7) VA was withholding payments under 38 
U.S.C. § 5308 but determines that 
benefits were payable under 38 U.S.C. § 
5309.  

Because VA was paying compensation to the veteran at the time 
of his death, the term "entitled to receive" is not 
applicable to the appellant's claim.  

At the time of his death in February 2004, the veteran had 
been in receipt of a total rating based on individual 
unemployability effective in March 1998.  The veteran was 
separated from service in 1952.  Therefore, a total rating 
had not been in place ten or more years immediately preceding 
death or for at least five years from the date of the 
veteran's separation from service.  As a matter of law, the 
veteran is not a "deceased veteran" for the purposes of 
benefits under 38 U.S.C.A. § 1318.  

Essentially, the appellant has argued that a total disability 
rating should have been in place for 10 or more years prior 
to his death.  This is an argument for "hypothetical 
entitlement."  The law is settled that 38 C.F.R. 38 C.F.R. § 
3.22 precludes "hypothetical entitlement" as a basis for 
establishing eligibility for DIC benefits under 38 U.S.C.A. § 
1318 for claims filed after January 2000.  

While a finding of CUE in a prior decision may result in 
benefits under 38 U.S.C.A. § 1318, such is not before the 
Board.  As explained in the INTRODUCTION, although the 
appellant has claimed CUE in an earlier decision, that matter 
has been decided, the decision has become final, and thus is 
neither before the Board nor forms a basis for granting this 
claim.  

In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the appellant's claim must 
be denied for lack of legal merit.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); 
Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 
56 F.3d 79 (Fed. Cir. 1995).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, although the notice provided did not address 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that the 
claims are being denied, and hence no effective date will be 
assigned.  As explained below, to the extent that disability 
ratings apply to the appellant's claims, notice has been 
provided.  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2004, prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of her and and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information, which would include that in her 
possession, to the AOJ.  This letter also informed the 
appellant of what evidence was required to substantiate the 
claims.  Specifically, she was told that in order to 
establish entitlement to DIC benefits the evidence need show 
that the veteran died from a service-related disease or 
injury, or that he had been receiving, or was entitled to 
received VA compensation for service-connected disability 
rated as totally disabling for 10 years prior to his death or 
since his release from active duty and for 5 or more years 
prior to his death.  She was told that to establish service 
connection for the cause of death the evidence must show that 
the condition causing the veteran's death had its onset 
during service or was permanently aggravated by service.  

This notice conveyed in layperson's terms the requirements 
for establishing service connection for a disease or injury 
that caused the veteran's death.  This notice also clearly 
informed the appellant of evidence needed to establish that 
the veteran's death was caused by a service-connected 
disability.  Absent from this notice was a listing of those 
conditions for which the veteran was service connected at the 
time of his death.  In that sense the notice did not strictly 
comply with the requirements as set out in Hupp.  However, 
because that defect did not result in prejudice to the 
appellant, corrective action is not required.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the Federal Circuit, some other possible circumstances that 
could demonstrate that VA error did not prejudice the 
claimant include where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
appellant has demonstrated actual knowledge of those 
conditions for which the veteran was service connected at the 
time of his death.  In a statement attached to her September 
2005 VA Form 9 substantive appeal, the appellant stated that 
"[the veteran] has been to the VA doctors for years before 
March 24, 1998 but you inaccurate record other than 1 - Shell 
fragment wound [and] R wrist (recurring and blundered), 2 - 
Cold weather injury L [and] R feet (recurring), 3 - PTSS 
disorder - (recurring till his death!), 4 - Shell-fragment - 
L shoulder (recurring lung puncture), 5 - Dermatophytosis - 
feet (recurring), 6 - Hemmorhoidectomy (Several times), 7 - 
Bilateral Hearing loss."

This is a complete list of those disabilities for which 
service-connection was in effect at the time of the veteran's 
death.  As the appellant clearly knows that which was missing 
from the March 2004 letter, a list of disabilities for which 
the veteran was service-connected, she cannot have suffered 
prejudice from VA's failure to provide that information.  

VA has a duty to assist the appellant in the development of 
the claims.  This duty includes assisting the appellant in 
the procurement of service medical records and pertinent 
treatment records and obtaining a medical opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Here, there is no evidence of record of a disease, injury, or 
event in service that caused the veteran's death.  For this 
reason, the Board declines to obtain a medical opinion in 
this case.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records and VA 
outpatient records are associated with the claims file.  The 
appellant has submitted private treatment records from St. 
Francis Medical Center and "D.C., M.D."  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


